188 F.2d 474
ROSE,v.UNITED STATES.
No. 12654.
United States Court of Appeals Ninth Circuit.
April 3, 1951.

James F. Sullivan, Jr., San Francisco, Cal., for appellant.
Frank J. Hennessy, U.S. Atty., Rudolph J. Scholz, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before STEPHENS, ORR and POPE, Circuit Judges.
PER CURIAM.


1
As we view the record in this matter, the outcome was dependent solely upon the determination of questions of fact.  Among these questions were whether appellant and the United States had concluded a binding contract of purchase and sale; whether, assuming such contract, appellant had complied with its conditions; and, whether when United States undertook to terminate the pending arrangements, appellant accepted a return of his check and acquiesced in a termination.


2
In our opinion there was sufficient evidence to sustain the findings which the court made adverse to the position of the appellant upon these various questions of fact.  Therefore, as we are obliged to do under Rule 52(a) Fed.Rules Civ.Proc. 28 U.S.C.A., we must affirm the judgment of the District Court.


3
It is so ordered.